Determination unanimously confirmed and petition dismissed, without costs. Memorandum: We find that the determinations of no probable cause on petitioner’s complaints, charging respondent with sex and age discrimination, are supported by sufficient evidence in the record (see, Matter of Pace Coll, v Commission on Human Rights, 38 NY2d 28, 35). Although a confrontation conference was not held, such a conference is not mandated (State Div. of Human Rights v University of Rochester, 72 AD2d 941, 942-943), and here the record shows that petitioner had an opportunity to review and respond to both the materials submitted by respondent and the interviews with respondent. We also note that the record shows that the investigator corresponded several times with petitioner and her attorney to discuss the status of the investigation.
We are satisfied that the Division’s determinations are supported by the record, especially in light of the reluctance of the Division and the courts to intrude into the sensitive area of tenure decisions in institutions of higher learning (Matter of Pace Coll, v Commission on Human Rights supra, p 38). Further, it is not necessary that the Division’s determination be the only one possible on the facts; rather, the test is whether the Division’s conclusion was reasonable, and it may not be set aside even though the opposite conclusion also would have been reasonable (Matter of Imperial Diner v State Human Rights Appeal Bd., 52 NY2d 72, 79). In light of the standard of review, we must confirm the Division’s determinations. (Proceeding pursuant to Executive Law § 298.) Present— Dillon, P. J., Doerr, Boomer, Green and Pine, JJ.